Citation Nr: 9925060	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-13 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for myelodysplastic anemia, 
claimed as leukemia.


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1956 and from December 1963 to May 1967.  He also 
apparently had service with the Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In January 1999, the Board remanded the veteran's claim to 
clarify whether he desired representation and to schedule him 
for a hearing at the RO before a member of the Board.  In May 
1999, the RO contacted the veteran and asked whether he 
wanted representation; the veteran did not respond.  He was 
also scheduled for a hearing in July 1999 and was given 
adequate notice.  See 38 C.F.R. § 19.76.  The veteran did not 
report for his hearing.  Therefore, further development with 
regard to the directions in the January 1999 remand is not 
necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).


REMAND

In an April 1997 statement, the veteran asserted that he was 
exposed to radiation during the course of his duties during 
his initial period of active duty, including while stationed 
at the North Island Naval Air Station in Coronado/San Diego, 
California, from November 1954 to October 1956 with an air 
squadron, VC 35, and while a member of a carrier-based 
detachment of the squadron, including aboard the U.S.S. 
Hancock (CV 19) from July 11, 1955 to March 16, 1956.  He is 
claiming an occupational exposure to radiation from loading 
nuclear weapons onto planes and being near them during 
flights.  Details are provided in his statement of April 9, 
1997.  His DD Form 214 for the first period of service shows 
that he was an aviation ordnanceman and that his last duty 
assigned was with VAAW 35.

In November 1998, the veteran submitted a letter from his 
treating VA physician regarding his blood disorder and 
claimed radiation exposure.  However, the RO did not 
subsequently issue a supplemental statement of the case.  See 
38 C.F.R. § 19.31.

Also, the veteran's service medical records from his 1st 
period of service have not been obtained.  The Board notes 
that the veteran had two different service numbers, one when 
he was an enlisted man during his 1st period of service and 
another when he was an officer during his 2nd period of 
service.  Apparently, he also had Naval Reserve service after 
his 1st period of active service.  While it appears that the 
RO requested service medical records for both periods of 
active service, the only response from the National Personnel 
Records Center was to the request for records for the second 
period of service, with records provided for that period.  As 
to the initial period of service, in his March 23, 1998, 
statement the veteran alleged that the service number on the 
DD 214 for the 1st period of service is incorrect, i.e., that 
the third digit should be "4" rather than "6" as shown on 
the discharge document.  

38 C.F.R. § 3.311(a)(1) states that in all cases, in which it 
is established that a radiogenic disease first became 
manifest after service and after any applicable presumptive 
period and in which it is contended that the disease resulted 
from exposure to ionizing radiation in service, an estimate 
will be made as to the size and nature of the radiation dose 
or doses.

38 C.F.R. § 3.311(a)(2) further provides that dose 
information for claims, other than atmospheric nuclear 
weapons test participants and the members of the occupation 
forces of Hiroshima and Nagasaki prior to July 1946, is to be 
made by the VA Under Secretary for Health, after all 
available information concerning exposure is obtained by the 
RO.  Pertinent information regarding in-service radiation 
exposure can include a veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that there is 
some duty to assist a claimant in the completion of an 
application for benefits under 38 U.S.C.A. § 5103(a), 
depending on the particular facts in each case.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); as modified by Epps v. Brown, 
9 Vet. App. 341, 344 (1996), wherein the Court found that 
there was a duty to further assist in the development of 
evidence only when the veteran has reported the existence of 
evidence which could serve to cause his claim to be well-
grounded.  Therefore, further development with regard to 
obtaining service medical records and personnel records is 
necessary.  

In light of the above, it is the opinion of the Board that 
additional development of the evidence is necessary.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matter the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should contact the veteran and 
request that he identify any additional 
relevant medical evidence pertaining to 
his blood disorder, including any that 
shows he has leukemia as he has claimed 
and/or that relates the disorder to his 
naval service.  After obtaining 
appropriate authorization, the RO should 
attempt to obtain any medical evidence 
identified, including any additional 
records from the West Los Angeles, 
California, VA Medical Center.  The 
veteran also should be asked to submit 
any official documents showing what he 
claims to be his correct service number 
for the 1st period of service and to 
document any attempt to have his DD Form 
214 corrected. 

3(a).  The RO should request again 
request the veteran's service medical 
records for his initial period of service 
from November 1952 to October 1956.  The 
RO's attention is directed to his March 
23, 1998 statement that one digit of his 
service number on his DD Form 214 is 
incorrect.  This matter must be addressed 
in any attempts to obtain service 
department records. 

3(b).  The RO also should request the 
veteran's complete service personnel 
records for his first period of service 
from the National Personnel Records 
Center (NPRC), to include any records 
reflecting his duties while stationed at 
the Naval Air Station in Coronado/San 
Diego, California, and while service with 
any carrier based detachments, including 
aboard the U.S.S. Hancock (CV 19), U.S.S. 
Boxer, U.S.S. Essex, and U.S.S. Bonhomme 
Richard (CVA 31).  Included should be any 
relevant pages from his service record 
including Page 13's, the text of any 
enlisted evaluation reports, and any 
documents relating to assignments on the 
U.S.S. Hancock (CV 19).  The RO should 
also obtain any Record of Occupational 
Exposure to Ionizing Radiation (DD Form 
1141) pertaining to the veteran.  If 
additional information is needed from the 
veteran, he should be requested to 
provide it.  The RO must document all 
efforts to locate and retrieve the 
service medical and personnel records.

4.  If the veteran's service medical 
records from his 1st period of active 
service are not obtained, the RO should 
contact him and ask him whether he has 
any copies of those records or whether he 
knows their location during the period 
between his two periods of active service 
and where they were upon his return to 
active duty in December 1963.  The RO 
should then undertake any indicated 
development to obtain the records.  

5.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the veteran's claims file 
should be referred to the Under Secretary 
for Health for the preparation of a dose 
estimate, which may include a 
determination of no exposure.  If it is 
determined that the veteran was exposed 
to ionizing radiation, as claimed, the 
issue should be further developed under 
38 C.F.R. § 3.311(c) as provided under 
§ 3.311(b).

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should then evaluate the 
veteran's claims under a broad 
interpretation of the applicable 
regulations and Court decisions, 
including 38 C.F.R. § 3.311.  If the 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


